Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  142106(44)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices



  ARTHUR WHITMORE and ELAINE
  WHITMORE,
          Plaintiffs-Appellees,
                                                                    SC: 142106
  v                                                                 COA: 289672
                                                                    Charlevoix CC: 08-014922-NO
  CHARLEVOIX COUNTY ROAD
  COMMISSION,
             Defendant-Appellant.
  _________________________________

         On order of the Chief Justice, the motion by the Michigan Association for Justice
  for leave to file a brief amicus curiae is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 13, 2011                    _________________________________________
                                                                               Clerk